     Case 2:19-cv-01119-JAM-KJN Document 41 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       KOHEN DIALLO UHURU,                               No. 2:19-cv-1119 JAM KJN P
11                         Plaintiff,
12             v.                                          ORDER
13       LAURA ELDRIDGE, et al.,
14                         Defendants.
15

16            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19            On November 17, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff filed objections to

22   the findings and recommendations, and renewed his motion for appointment of counsel.1

23            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   1
       In his objections, plaintiff revisits his challenge to the July 29, 2020 order revoking plaintiff’s
26   in forma pauperis status. Plaintiff’s motions for reconsideration and to alter or amend such order
     were denied. (ECF No. 33.) Plaintiff’s arguments concerning the Covid-19 pandemic are
27   insufficient to meet the 28 U.S.C. § 1915(g) exception because plaintiff’s action was filed on June
     18, 2019, before the pandemic. In any event, the findings and recommendations at issue solely
28   addressed plaintiff’s failure to pay the filing fee, which plaintiff has not done.
                                                          1
     Case 2:19-cv-01119-JAM-KJN Document 41 Filed 12/08/20 Page 2 of 2


 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3          In light of this order, plaintiff’s renewed motion for appointment of counsel is denied.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed November 17, 2020, are adopted in full;
 6          2. Plaintiff’s motion for appointment of counsel (ECF No. 39) is denied; and
 7          3. This action is dismissed without prejudice.
 8

 9
     DATED: December 7, 2020                     /s/ John A. Mendez
10
                                                 THE HONORABLE JOHN A. MENDEZ
11                                               UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
